In an action to foreclose a mortgage, defendant appeals from an order of the Supreme Court,.Nassau County (Levitt, J.), entered October 1, 1982, which denied his motion to vacate a default judgment. Order affirmed, without costs or disbursements. While recent amendments to the CPLR have empowered the courts to exercise their discretion to excuse defaults resulting from law office failure (CPLR 2005, 3012; L 1983, ch 318), the amendments by no means guarantee that a default will be excused in all cases. On this record, defendant’s conduct demonstrated a lengthy and deliberate pattern of delay which was without explanation. Since defendant was an attorney appearing pro se, the results of his dilatory conduct will fall, not upon an innocent client, but only upon himself. Accordingly, we conclude that, in a proper exercise of discretion, the default judgment should stand. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.